Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 10/22/2019.  
Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are directed to a method, a computer device, a non-transitory computer and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…collecting first information; executing an intent identification task on the first information to obtain an intent identification processing result; executing a slot identification task on the first information according to the intent identification processing result, to obtain a slot identification processing result…”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including business relations, collecting, executing and processing information) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application because the claim includes the additional elements of one or more processors to perform all the steps of the claim.  The one or more processors is recited at a high-level of generality to perform the functions of “collecting…information; executing … task on the first information to obtain an intent identification processing result; executing… task on the first information …, to obtain a slot identification processing result; and outputting…a target result”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors perform the functions of “collecting…information; executing … task on the first information to obtain an intent identification processing result; executing… task on the first information …, to obtain a slot identification processing result; and outputting…a target result”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the one or more processors perform the functions of “collecting…information; executing … task on the first information to obtain an intent identification processing result; executing… task on the first information …, to obtain a slot identification processing result; and outputting…a target result”, when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claims 10 and 17 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-9, 11-16 and 18-20, these claims recite limitations that further define the abstract idea noted in claims 1, 10 and 17.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuang Yaming (CN106239506).
As per claim 1, Kuang teaches an information processing method performed by a computing device having one or more processors, memory, and one or more computer programs stored in the memory to be executed by the one or more processors, the method comprising:
collecting first information (via the multi-mode input data of a user are received and the user intention is obtained, see lines 5-6, page 1);
executing an intent identification task on the first information to obtain an intent
identification processing result (via determining an application, wherein the application matched with the user intention is determined and obtaining an application execution intention, see lines 6-7, page 1);
	executing a slot identification task on the first information according to the intent
identification processing result, to obtain a slot identification processing result (via generating an execution instruction, wherein matching is conducted between the application execution intention and the current application state value of the robot operation system so that the execution instruction can be generated, see lines 8-11, page 1); and
	outputting a target result according to the slot identification processing result (via conducting multi-mode output, wherein multi-mode output is conducted according to the execution instruction, see lines 11-13, page 1).
	As per claim 10, same rationale and rejections in claim 1.
	As per claim 17, same rationale and rejections in claim 1.
	As per claims 2-9, 11-16 and 18-20, regarding the 103 rejections, it would be hind-sight reasoning to combine the individual elements disclosed in the prior art in order to achieve Applicant's claimed invention.  Thus, claims 2-9, 11-16 and 18-20 are defined over the prior arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694